


Exhibit 10.14

AMENDMENT NO. 4
TO LEASE

        THIS AMENDMENT NO. 4 is made and entered into this 18th day of July,
2001, by and between JOHN ARRILLAGA, Trustee, or his Successor Trustee UTA dated
7/20/77 (JOHN ARRILLAGA SURVIVOR'S TRUST) (previously known as the "Arrillaga
Family Trust" and the "John Arrillaga Separate Property Trust") as amended, and
RICHARD T. PEERY, Trustee, or his Successor Trustee UTA dated 7/20/77 (RICHARD
T. PEERY SEPARATE PROPERTY TRUST) as amended, collectively as LANDLORD, and
SYNOPSYS, INC., a Delaware corporation, as TENANT.

RECITALS

        A. WHEREAS, by Lease Agreement dated June 16, 1992 Landlord leased to
Tenant all of that certain 104,170+/- square foot building located at 700B E.
Middlefield Road, Mountain View, California, the details of which are more
particularly set forth in said June 16, 1992 Lease Agreement, and

        B. WHEREAS, said Lease was amended by the Commencement Letter dated
March 9, 1993 which changed the Commencement Date of the Lease from November 1,
1992 to December 21, 1992, and changed the Termination Date from October 31,
2000 to December 31, 2000, and,

        C. WHEREAS, said Lease was amended by Amendment No. 1 dated June 23,
1993, which: (i) established December 21, 1993 as the Commencement Date for the
second floor of the Premises; (ii) extended the Term for two years, changing the
Termination Date from December 31, 2000 to December 31, 2002 to be co-terminous
with the projected term of the lease agreement dated June 23, 1993 for premises
located at 700A E. Middlefield Road, Mountain View, California, (iii) amended
the Basic Rent Schedule; (iv) replaced Lease Paragraph 46 ("Parking"); and
(v) established June 1, 1993 as the Commencement Date for the payment of
Additional Rent expenses for 100% of the building, and

        D. WHEREAS, said Lease was amended by Amendment No. 2 dated November 4,
1994 which: (i) extended the Term for two months, thereby changing the
Termination Date from December 31, 2002 to February 28, 2003 to be co-terminous
with the extended termination date of the lease agreement dated June 23, 1993
for premises located at 700A E. Middlefield Road, Mountain View, California, and
(ii) amended the Basic Rent Schedule and Aggregate Rent accordingly, and

        E. WHEREAS, said Lease was amended by Amendment No. 3 dated October 4,
1995 which: (i) amended (a) Amendment No. 1 Paragraph 3 ("Lease Terms
Co-Terminous") and (b) Lease Paragraph 49 ("Cross Default") to include reference
to Tenant's other lease agreements with Landlord dated August 17, 1990, June 23,
1993 and August 24, 1995 for premises respectively located at 700C and 700A E.
Middlefield Road and 1101 W. Maude Avenue, Mountain View, California;
(ii) amended Lease Paragraph 52.B. ("Structural Capital Costs Regulated by
Governmental Agencies after the Commencement of this Lease Not Caused by Tenant
or Tenant's Uses or Remodeling of the Premises") to correct an error disclosed
by an audit of said Lease which required the deletion of the reference to the
last four years of the Lease Term as a factor in calculating Tenant's cash
contribution towards the cost of said capital improvements; (iii) established
Tenant's temporary driveway rights to adjacent property leased by Tenant at
1101 W. Maude Avenue, Mountain View, California; and (iv) replaced Exhibit A to
said Lease, and

        F. WHEREAS, it is now the desire of the parties hereto to amend the
Lease by (i) extending the Term for twelve (12) years, thereby changing the
Termination Date from February 28, 2003 to February 28, 2015, (ii) amending the
Basic Rent schedule and Aggregate Rent accordingly, (iii) increasing the
Security Deposit required under the Lease, (iv) amending the Management Fee
charged to Tenant, (v) replacing Lease Paragraphs 12 ("Property Insurance") and
31 ("Notices"), (vi) amending Lease Paragraphs 5 ("Acceptance and Surrender of
Premises"), 6 ("Alterations and Additions"), 11 ("Tenant's Personal Property
Insurance and Workman's Compensation Insurance") and

--------------------------------------------------------------------------------




21 ("Destruction"), (vii) adding a paragraph ("Authority to Execute") and
(viii) deleting Lease Paragraphs 54 ("Option to Lease Building A (700A
Middlefield Rd., Mt. View, CA) Option Space"), 55 ("First Right of Refusal") and
56 ("Rights Reserved for Tenant's Personal Benefit") to the Lease Agreement as
hereinafter set forth.

AGREEMENT

        NOW THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, and in consideration of the hereinafter mutual promises, the
parties hereto do agree as follows:

        1.     TERM OF LEASE: It is agreed between the parties that the Term of
said Lease Agreement shall be extended for an additional twelve (12) year
period, and the Lease Termination Date shall be changed from February 28, 2003
to February 28, 2015.

        2.     BASIC RENT: The monthly Basic Rent shall be adjusted as follows:

        On March 1, 2003, the sum of TWO HUNDRED TWENTY NINE THOUSAND ONE
HUNDRED SEVENTY FOUR AND NO/100 DOLLARS ($229,174.00) shall be due, and a like
sum due on the first day of each month thereafter, through and including
February 1, 2004.

        On March 1, 2004, the sum of TWO HUNDRED THIRTY FOUR THOUSAND NINE
HUNDRED THREE AND 35/100 DOLLARS ($234,903.35) shall be due, and a like sum due
on the first day of each month thereafter, through and including February 1,
2005.

        On March 1, 2005, the sum of TWO HUNDRED FORTY THOUSAND SEVEN HUNDRED
SEVENTY FIVE AND 93/100 DOLLARS ($240,775.93) shall be due, and a like sum due
on the first day of each month thereafter, through and including February 1,
2006.

        On March 1, 2006, the sum of TWO HUNDRED FORTY SIX THOUSAND SEVEN
HUNDRED NINETY FIVE AND 33/100 DOLLARS ($246,795.33) shall be due, and like sum
due on the first day of each month thereafter, through and including February 1,
2007.

        On March 1, 2007, the sum of TWO HUNDRED FIFTY TWO THOUSAND NINE HUNDRED
SIXTY FIVE AND 22/100 DOLLARS ($252,965.22) shall be due, and a like sum due on
the first day of each month thereafter, through and including February 1, 2008.

        On March l, 2008, the sum of TWO HUNDRED FIFTY NINE THOUSAND TWO HUNDRED
EIGHTY NINE AND 35/100 DOLLARS ($259,289.35) shall be due, and a like sum due on
the first day of each month thereafter, through and including February 1, 2009.

        On March 1, 2009, the sum of TWO HUNDRED SIXTY FIVE THOUSAND SEVEN
HUNDRED SEVENTY ONE AND 58/100 DOLLARS ($265,771.58) shall be due, and a like
sum due on the first day of each month thereafter, through and including
February 1, 2010.

        On March 1, 2010, the sum of TWO HUNDRED SEVENTY TWO THOUSAND FOUR
HUNDRED FIFTEEN AND 87/100 DOLLARS ($272,415.87) shall be due, and a like sum
due on the first day of each month thereafter, through and including February 1,
2011.

        On March 1, 2011, the sum of TWO HUNDRED SEVENTY NINE THOUSAND TWO
HUNDRED TWENTY SIX AND 27/100 DOLLARS ($279,226.27) shall be due, and a like sum
due on the first day of each month thereafter, through and including February 1,
2012.

        On March 1, 2012, the sum of TWO HUNDRED EIGHTY SIX THOUSAND TWO HUNDRED
SIX AND 92/100 DOLLARS ($286,206.92) shall be due, and a like sum due on the
first day of each month thereafter, through and including February 1, 2013.

        On March 1, 2013, the sum of TWO HUNDRED NINETY THREE THOUSAND THREE
HUNDRED SIXTY TWO AND 10/100 DOLLARS ($293,362.10) shall be due, and a like sum
due on the first day of each month thereafter, through and including February 1,
2014.

--------------------------------------------------------------------------------




        On March 1, 2014, the sum of THREE HUNDRED THOUSAND SIX HUNDRED NINETY
SIX AND 15/100 DOLLARS ($300,696.15) shall be due, and a like sum due on the
first day of each month thereafter, through and including February l, 2015.

        The Aggregate Basic Rent for the Lease Term, as extended, shall be
increased by $37,938,984.84 or from $18,964,862.00 to $56,903,846.84.

        3.     SECURITY DEPOSIT: Provided Tenant is not in default (pursuant to
Paragraph 19 of the Lease, i.e., Tenant has received notice and any applicable
cure period has expired without cure) of any of the terms, covenants, and
conditions of the Lease Agreement, the Security Deposit required under the Lease
shall remain $333,344.00. In the event of a Tenant default, Tenant's Security
Deposit shall be increased by $268,048.30, or from $333,344.00 to $601,392.30.
Within ten (10) days of notice from Landlord of an uncured default under the
Lease, Tenant shall (i) provide Landlord with an amended Standby Letter of
Credit, in compliance with the terms of Lease Paragraph 45 ("Security Deposit
Represented by Standby Letter of Credit") in the total amount of $601,392.30 or
(ii) deposit additional cash in the amount of $268,048.30. Within ten
(10) business days of Tenant's execution of this Amendment No. 4, Tenant shall
provide Landlord with an amended Standby Letter of Credit reflecting an
expiration date on the Standby Letter of Credit of March 30, 2015.

        4.     MANAGEMENT FEE: Effective March 1, 2003, and on the first day of
each month thereafter during said Lease Term, Tenant shall pay to Landlord, in
addition to the Basic Rent and Additional Rent, a fixed monthly management fee
("Management Fee") equal to one and one-half percent (1.5%) of the Basic Rent
due for each month throughout the remaining Lease Term. Notwithstanding anything
to the contrary above or in Lease Paragraph 4.D ("Additional Rent"), no
additional real property management fee shall be charged to Tenant.

        5.     PROPERTY INSURANCE: Lease Paragraph 12 ("Property Insurance") is
hereby deleted in its entirety and shall be replaced with the following:

        "12. PROPERTY INSURANCE. Landlord shall purchase and keep in force, and
as Additional Rent and in accordance with Paragraph 4D of this Lease, Tenant
shall pay to Landlord (or Landlord's agent if so directed by Landlord) Tenant's
proportionate share (allocated to the Leased Premises by square footage or other
equitable basis as calculated and determined by Landlord) of the deductibles on
insurance claims and the cost of, policy or policies of insurance covering loss
or damage to the Premises (including all improvements within the Premises
constructed by either Landlord or Tenant (provided Tenant has obtained
Landlord's written approval for said improvements to the Premises) and Complex
(excluding routine maintenance and repairs and incidental damage or destruction
caused by accidents or vandalism for which Tenant is responsible under
Paragraph 7) in the amount of the full replacement value thereof, providing
protection against those perils included within the classification of "all
risks" insurance and flood and/or earthquake insurance, if available, plus a
policy of rental income insurance in the amount of one hundred (100%) percent of
twelve (12) months Basic Rent, plus sums paid as Additional Rent and any
deductibles related thereto. If such insurance cost is increased due to Tenant's
use of the Premises or the Complex, Tenant agrees to pay to Landlord the full
cost of such increase. Tenant shall have neither interest in nor any right to
the proceeds of any insurance procured by Landlord for the Complex:

        In addition and notwithstanding anything to the contrary in this
Paragraph 12, each party to this Lease hereby waives all rights of recovery
against the other party or its officer, employees, agents and representatives
for loss or damage to its property or the property of others under its control,
arising from any cause insured against under the fire and extended coverage
(excluding, however, any loss resulting from Hazardous Material contamination of
the Property) required to be maintained by the terms of this Lease Agreement to
the extent full reimbursement of the loss/claim is received by the insured
party. Each party required to carry property insurance hereunder shall cause the
policy evidencing such insurance to include a provision permitting such release
of liability ("waiver of subrogation endorsement") provided, however, that if
the insurance policy of either releasing party prohibits such waiver, then this
waiver shall not take effect until consent to such waiver is obtained; provided,
however, that if the insurance policy of either releasing party prohibits such
waiver, then this

--------------------------------------------------------------------------------




waiver shall not take effect until consent to such waiver is obtained. If such
waiver is so prohibited, the insured party affected shall promptly notify the
other party thereof. In the event the waivers are issued to the parties and are
not valid under current policies and/or subsequent insurance policies, the
non-complying party will provide, to the other party, 30 days advance
notification of the cancellation of the subrogation waiver, in which case
neither party will provide such subrogation waiver thereafter and this Paragraph
will be null and void. The foregoing waiver of subrogation shall not include any
loss resulting from Hazardous Material contamination of the Property or any
insurance coverage relating thereto."

        6.     NOTICES: Lease Paragraph 31 ("Notices") is hereby deleted in its
entirety and shall be replaced with the following:

        "31. NOTICES. All notices, demands, requests, advices or designations
which may be or are required to be given by either party to the other hereunder
shall be in writing. All notices, demands, requests, advices or designations by
Landlord to Tenant shall be sufficiently given, made or delivered if personally
served on Tenant by leaving the same at the Premises (provided written receipt
is offered and is addressed to the attention of the Vice President of Real
Estate) or if sent by United States certified or registered mail, postage
prepaid or by a reputable same day or overnight courier service addressed to
Tenant at: SYNOPSYS, INC., 700 EAST MIDDLEFIELD ROAD, MOUNTAIN VIEW, CA 94043,
ATTN: VICE PRESIDENT OF REAL ESTATE. As an accommodation to Tenant, Landlord
shall also send a copy of all notices to: SHARTSIS, FRIESE & GINSBURG LLP, ONE
MARITIME PLAZA, 18TH FLOOR, SAN FRANCISCO, CA 94111, ATTN: JONATHON M. KENNEDY;
however, Tenant acknowledges and agrees that any notice delivered to Tenant's
main address listed above shall be considered to be delivered to Tenant,
regardless of whether or not said notice is submitted and/or received at the
secondary address. All notices, demands, requests, advices or designations by
Tenant to Landlord shall be sent by United States certified or registered mail,
postage prepaid, addressed to Landlord at its offices at: PEERY/ARRILLAGA,
2560 MISSION COLLEGE BLVD., SUITE 101, SANTA CLARA, CA 95054. Each notice,
request, demand, advice or designation referred to in this Paragraph shall be
deemed received on the date of the personal service or receipt or refusal to
accept receipt of the mailing thereof in the manner herein provided, as the case
may be. Either party shall have the right, upon ten (10) days written notice to
the other, to change the address as noted herein."

        7.     ALTERATIONS MADE BY TENANT: The provisions of this Paragraph 7
shall modify Lease Paragraphs 5 ("Acceptance and Surrender of Premises") and 6
("Alterations and Additions"), as follows:

        A.    Landlord acknowledges that Tenant shall have the right, subject to
the terms of this Paragraph 7.A, to make non-structural, interior improvements
("Interior Improvements") to the Premises subject to the following:

        a)    Tenant shall provide Landlord, for Landlord's approval, a set of
construction plans and a list reflecting the Interior Improvements Tenant
desires to make to the Increased Premises no later than November 1, 2002. Upon
Landlord's review and approval of said Interior Improvements, said construction
plans shall become Exhibit B-1 to this Lease. Construction of said Interior
Improvements shall not commence until Landlord and Tenant execute Landlord's
standard Consent to Alterations agreement and Landlord has posted its Notice of
Non-Responsibility;

        b)    Landlord shall not be required, under any circumstance, to
contribute any concessions or monetary contribution to said Interior
Improvements;

        c)     Tenant shall not be required to remove the Landlord approved
Interior Improvements shown on Exhibit B-1 at the expiration or earlier
termination of the Lease Term. Notwithstanding anything to the contrary herein,
Landlord's approval of said Interior Improvements referenced in Section 7.A(a)
above may provide for specific Interior Improvements to be restored at the'
expiration or earlier termination of the Lease Term if said Interior
Improvements are not consistent with Landlord's standard interior improvements.

--------------------------------------------------------------------------------






        B.    Notwithstanding anything to the contrary in Lease Paragraph 6
("Alterations and Additions"), Landlord's written consent to any future
alterations or additions to the Premises will specify whether Landlord shall
require removal of said alterations and/or additions, provided Tenant requests
such determination from Landlord.

        8.     TENANT'S PERSONAL PROPERTY INSURANCE AND WORKMAN'S COMPENSATION
INSURANCE. The provisions of this Paragraph 8 shall modify Lease Paragraph 11
("Tenant's Personal Property Insurance and Workman's Compensation Insurance"),
as follows: Tenant's obligation to insure the leasehold improvements owned by
Tenant within the Leased Premises shall be limited to those leasehold
improvements owned by Tenant that are not covered by real property insurance
Landlord obtains pursuant to Lease Paragraph 12 ("Property Insurance") as
amended in Paragraph 5 above.

        9.     DESTRUCTION. The provisions of this Paragraph 9 shall modify
Lease Paragraph 21 ("Destruction"), as follows: Landlord's obligation to rebuild
or restore the Premises shall be limited to the building and any interior
improvements covered by the real property insurance Landlord obtains pursuant to
Lease Paragraph 12 ("Property Insurance") as amended in Paragraph 5 above:

        10.   AUTHORITY TO EXECUTE. The parties executing this Agreement hereby
warrant and represent that they are properly authorized to execute this
Agreement and bind the parties on behalf of whom they execute this Agreement and
to all of the terms, covenants and conditions of this Agreement as they relate
to the respective parties hereto.

        11.   DELETION OF PARAGRAPHS: Insomuch as Tenant has entered into a
lease agreement with Landlord for premises located at 700A East Middlefield
Road, Mountain View, California (Building A), it is agreed between the parties
that Lease Paragraphs 54 ("Option to Lease Building A (700A Middlefield Rd., Mt.
View, CA) Option Space"), 55 ("First Right of Refusal") and 56 ("Rights Reserved
for Tenant's Personal Benefit"), all of which relate to said Building A, are
hereby deleted and shall be of no further force or effect.

        EXCEPT AS MODIFIED HEREIN, all other terms, covenants, and conditions of
said June 16, 1992 Lease Agreement shall remain in full force and effect.

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment
No. 4 to Lease as of the day and year last written below.

LANDLORD:

JOHN ARRILLAGA SURVIVOR'S TRUST   TENANT:

SYNOPSYS, INC.
a Delaware corporation               By   /s/  JOHN ARRILLAGA      

--------------------------------------------------------------------------------

John Arrillaga, Trustee   By   /s/  AART DE GEUS      

--------------------------------------------------------------------------------

AART DE GEUS Date:          

--------------------------------------------------------------------------------

Print or Type Name         Title:   CHAIRMAN & CEO         Date:   8/8/01
RICHARD T. PEERY SEPARATE PROPERTY TRUST
 
 
 
                By   /s/  JASON PEERY      

--------------------------------------------------------------------------------

Jason Peery, Special Trustee         Date:   8/8/01        

--------------------------------------------------------------------------------


